Citation Nr: 1812625	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  04-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity from April 12, 2004 to September 5, 2016, and a rating in excess of 20 percent on and after September 6, 2016.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1978 to May 1998.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the January 2002 rating decision, in pertinent part, the RO increased the Veteran's disability rating for lumbar disc disease to 20 percent, effective February 23, 2001.  

In an August 2007 decision, in pertinent part, the Board remanded the lumbar disc disease claim for further development, including VA orthopedic and neurological examinations.  

In an April 2008 rating decision, the Huntington, West Virginia RO increased the Veteran's disability rating for lumbar disc disease to 40 percent, effective December 21, 2007, and granted service connection for radiculopathy of the left lower extremity with a 10 percent rating, effective April 12, 2004.  

In a September 2008 decision, the Board found that the left leg radiculopathy issue stemmed from the Veteran's lumbar disc disease claim and was therefore also on appeal.  The lumbar disc disease and left leg radiculopathy issues were remanded by the Board in September 2008, March 2010, and July 2013 for further development.  

The Board denied a disability rating in excess of 10 percent for left leg radiculopathy and granted a 40 percent disability rating for lumbar disc disease, effective February 23, 2001, in a July 2016 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMPR), the parties agreed to vacate the Board's decision with regard to the left leg radiculopathy claim and remand the case to the Board for additional development.  In the JMPR, the Veteran expressly abandoned his lumbar disc disease claim.  The JMPR was incorporated by reference in a Court order dated in June 2017.

This issue was previously remanded by the Board in August 2017 for further development.  

In a December 2017 rating decision, the VA Appeals Resource Center (ARC) increased the Veteran's disability rating for left leg radiculopathy to 20 percent, effective September 6, 2016.  As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In an October 2011 rating decision, the Columbia RO granted a total disability rating based on individual unemployability (TDIU), effective January 17, 2010.  In its July 2013 decision, the Board found that the Veteran had not appealed the effective date for this TDIU grant and that it was therefore final.  For this reason, the issue of entitlement to a TDIU prior to January 17, 2010 is not before the Board.  


FINDINGS OF FACT

1.  From April 12, 2004 to September 10, 2013, the Veteran's radiculopathy of the left lower extremity was not manifested as more than mild incomplete paralysis of the sciatic nerve.

2.  On and after September 11, 2013, the Veteran's radiculopathy of the left lower extremity does not manifest as more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  From April 12, 2004 to September 10, 2013, the criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.124a, Diagnostic Code 8520 (2017).

2.  With resolution of reasonable doubt in the Veteran's favor, from September 11, 2013 to September 5, 2016, the criteria for a rating of 20 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.124a, Diagnostic Code 8520.

3.  On and after September 6, 2016, the criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

"Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in April 2004.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran contends that his left leg radiculopathy warrants higher ratings than those currently assigned.  It is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the sciatic nerve, with a 10 percent rating from April 12, 2004 to September 5, 2016, and a 20 percent rating on and after September 6, 2016.  

Under Diagnostic Code 8520, paralysis of the sciatic nerve is rated as follows: complete paralysis (80 percent); severe incomplete paralysis with marked muscular atrophy (60 percent); moderately severe incomplete paralysis (40 percent); moderate incomplete paralysis (20 percent); and mild incomplete paralysis (10 percent).  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

During an April 12, 2004 VA treatment appointment, the Veteran underwent electromyography that showed "evidence of a left L5 radiculopathy, with mild active denervation."  The Veteran's radiculopathy of the left lower extremity is service connected as of this date.  

The Veteran was afforded a VA examination of his joints in April 2004.  The Veteran reported pain from his low back to the toes of his left foot, as well as numbness and weakness of the left lower extremity.  On examination, despite what the examiner characterized as "large histrionic complaints," the Veteran had "no sensory deficit of the lower extremities in any measurable dermatome."  The examiner noted the Veteran's "greatly increased symptomatology when compared to the level of disability."  

The Veteran underwent surgery in May 2005 and June 2005 to implant a spinal cord stimulator.  The purpose of this implant was to treat lumbar radiculitis.  The implant has required periodic surgery to replace its battery.  

In a September 2007 statement, the Veteran reported that his back pain caused "tingling, weakness or numbness that radiates from the low back and into the buttocks and legs."  He reported that his back and leg pain interfered with lifting, standing, walking, bending, climbing stairs, sitting, and "normal body function" but did not specify how much of this impairment was due to his left leg symptoms as opposed to his back symptoms.  As stated above, the Veteran is already service-connected for lumbar disc disease with a 40 percent disability rating.  

The Veteran was afforded a VA examination of his lumbar spine in December 2007.  The Veteran reported increasing pain radiating from his back into his lower extremities and that this pain affected his ability to walk more than 100 yards.  On examination, the Veteran's motor ability was normal with adequate muscle bulk and tone, deep tendon reflexes were normal, sensation to light touch was intact, and his gait was antalgic with a cane.  The examiner diagnosed spondylosis with radiculopathy of the lumbar spine.  

The Veteran was afforded a VA neurological examination in January 2008.  The Veteran reported that the stimulator had reduced his leg pain, but not eliminated it.  He reported that he lost two days a week from work due to pain but compensated for this by working overtime and using leave.  He reported chronic daily pain, with some days worse than others.  He did not report numbness or weakness.  On examination, the Veteran demonstrated "considerable pain behavior" and used a crutch to relieve pressure on his left leg.  There was no evidence of muscle atrophy or weakness.  Sensory examination demonstrated a "left L5 nerve root pattern of impairment in monofilament light touch."  Ankle, knee, and hamstring reflexes were normal.  The examiner found "evidence of a left L5 radiculopathy in the sensory examination only" and that "[o]therwise, the findings are of subjective chronic daily pain."

During a February 2008 VA treatment appointment, a sensory examination was intact to light touch, the Veteran's motor functioning was intact, left leg muscle strength was normal, and left knee and ankle reflexes were normal.  During a November 2008 VA treatment appointment, a sensory examination was intact to light touch other than decreased sensation in the left L5 dermatome, left leg muscle strength was diminished to a level of 4 out of 5, left ankle reflexes were normal, left knee reflexes were diminished, and the Babinski sign was absent.  VA treatment appointments through April 2010 continued to note the same examination results.    

During a June 2010 VA treatment appointment, examination results continued to be the same, with one exception: the Veteran's left knee and ankle reflexes were absent.  

During a July 2010 VA treatment appointment, the treatment provider noted new onset myoclonus causing intermittent jerks of both legs.  The Veteran also reported tingling in both legs.  On examination, the Veteran had trace knee and ankle reflexes and his toes were "definitely downgoing."  A sensory examination was normal to touch and cold sensation and only minimally decreased to vibration.  Strength in both legs tested as normal.  The treatment provider opined that the Veteran's myoclonus could have multiple possible contributing factors but the only one mentioned was a recent medication change.

During an August 2010 VA treatment appointment, the Veteran reported that, after a medication change, his myoclonus had improved and his pain was no worse.  On examination, leg strength was normal, knee jerks were diminished, and ankle jerks were absent.  During a VA treatment appointment two days later, on examination, the provider noted the same level of impairment as in June 2010 but also noted that there was no myoclonic jerking of the lower extremities.  

During a February 2011 VA treatment appointment, the Veteran reported that his myoclonus had improved but continued to be a problem.  On examination, there was no myoclonus with ambulation but, if seated in a chair, the Veteran had myoclonic movements in adduction bilaterally.  The Veteran's reflexes were diminished, there was no sensory abnormality in his legs, and strength testing was normal.  

VA treatment records from March 2011 to September 2013 continued to note the same level of impairment on examination as in June 2010, but also noted mild myoclonic jerking of the lower extremities.  

The Veteran was afforded an additional VA examination of his peripheral nerves on September 11, 2013.  He reported that his left knee pain had obscured his radiculopathy pain; the Veteran's left knee meniscal tear with chondromalacia patella and left knee limitation of extension are separately service connected.  The examiner noted that the Veteran's left leg radiculopathy symptoms included moderate constant pain, moderate paresthesias and/or dysesthesias, and mild numbness.  On examination, left knee strength was normal and left ankle strength was at a level of active movement against some resistance.  There was no muscle atrophy.  Left knee and ankle reflexes were absent.  Sensation to light touch was decreased in the left lower leg, ankle, foot, and toes, but normal on the left anterior thigh.  The Veteran had no trophic changes attributable to peripheral neuropathy.  His gait was abnormal due to left knee pain.  The examiner found mild incomplete paralysis of the left sciatic, external popliteal (common peroneal), musculotaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, and internal saphenous nerves.  The examiner noted that the Veteran used crutches and found that this was due to left knee osteoarthritis.  

The Veteran was afforded an additional VA examination of his back later in September 2013.  On examination, left knee, ankle, and great toe strength were normal.  There was no muscle atrophy.  Left knee reflexes were decreased and left ankle reflexes were absent.  Sensation to light touch was normal on the left thigh and knee and decreased on the left lower leg, ankle, foot, and toes.  The examiner found mild constant left lower extremity pain, mild paresthesias and/or dysesthesias, and mild numbness due to radiculopathy, with no other radiculopathy symptoms.  The examiner found that the overall severity of the Veteran's left leg radiculopathy was mild.  

In a November 2013 addendum opinion, the examiner who performed the September 2013 VA peripheral nerves examination opined that the Veteran's myoclonus was unrelated to his left lower extremity radiculopathy because "[m]yoclonus by definition is the result of physiologic dysfunction of the central nervous system and not related to disorders of the peripheral nervous system."  

A VA treatment record from February 2015 continued to note the same level of impairment on examination as in September 2013, but no longer noted myoclonic jerking of the lower extremities.  

Neither of the September 2013 VA examiners referenced above indicated that they had reviewed the Veteran's claims file.  For that reason, the Veteran was afforded an addendum opinion by a different VA examiner in February 2015.  The February 2015 VA examiner reviewed the claims file and opined that it did not warrant any changes to the September 2013 VA examination reports.  

The Veteran was afforded an additional VA medical opinion in April 2015; this opinion expresses agreement with the November 2013 addendum opinion on the issue of a nexus between myoclonus and radiculopathy, for similar reasons.  The Board finds that this opinion's probative value is outweighed by that of the November 2013 addendum opinion, which reached a similar result but was written by an examiner who had directly examined the Veteran.  

The Veteran was afforded an additional VA examination of his back on September 6, 2016.  On examination, left knee, ankle, and great toe strength were normal.  There was no muscle atrophy.  Left knee and ankle reflexes were normal.  Sensation to light touch was normal throughout the left leg.  The examiner found moderate constant left lower extremity pain, severe intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness due to radiculopathy, with no other radiculopathy symptoms.  The examiner found that the overall severity of the Veteran's left leg radiculopathy was moderate.  Based primarily on this examination, the ARC granted a 20 percent rating, effective September 6, 2016.  

During December 2016 and June 2017 VA treatment appointments, sensory examination showed diminished sensation to light touch in the left lower extremity that was non-dermatomal.  Motor functioning was intact.  Muscle strength was normal throughout.  Reflexes were normal, other than muted or diminished ankle reflexes.  

The preponderance of the evidence described above shows that the Veteran's radiculopathy of the left lower extremity does not warrant a rating in excess of 10 percent from April 12, 2004 to September 10, 2013.  No VA examiner or treatment provider found more than mild incomplete paralysis of any left lower extremity nerve during this period.  The Veteran's left knee and ankle reflexes were absent during part of this period, but there is nothing to indicate that this demonstrates paralysis of the nerve; the Board notes that the Veteran has experienced varying levels of impaired reflexes during the period on appeal and VA examiners' findings regarding severity of impairment from radiculopathy do not reflect any relationship to these changes in reflexes.  The Board finds the November 2013 addendum opinion's rationale against a finding that the Veteran's myoclonus was a symptom of his radiculopathy, which was shared by the April 2015 VA medical opinion, convincing.  

Based on the evidence described above, the Board also finds that, affording the Veteran the benefit of the doubt, his radiculopathy of the left lower extremity warrants a rating of 20 percent on and after September 11, 2013.  Although the September 11, 2013 VA examiner found that the Veteran's left leg radiculopathy caused no more than mild incomplete paralysis of any nerve, the examiner also characterized some of the Veteran's radiculopathy symptoms as of moderate severity.   

However, the Veteran's radiculopathy of the left lower extremity does not warrant a rating of more than 20 percent at any point during the period on appeal.  The record contains no findings of complete paralysis of any nerve of the left lower extremity and no findings of marked, or indeed any, muscular atrophy.  With the exception of the September 2016 VA examiner's finding of severe intermittent pain, no VA examiner or treatment provider has found that any symptom of the Veteran's left lower extremity radiculopathy is more than moderate.  Intermittent pain, by definition, cannot reflect the predominant severity of symptoms.  For these reasons, the Board finds that the Veteran's left leg radiculopathy symptoms have not been more consistently consistent with a rating in excess of 20 percent at any point during the period on appeal.  In a February 2018 statement, the Veteran's representative conceded this point by arguing for a 20 percent rating.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his peripheral neuropathy of the upper extremities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, nothing in those statements is incompatible with the ratings already existing or assigned in this decision.  In addition, the Board notes the April 2004 VA examiner's findings regarding a disparity between the Veteran's report of the severity of his symptoms and the objective evidence of record.  

The Board has considered the other Diagnostic Codes that apply to impairment of nerves of the lower extremities, but none of these provide for a rating greater than 10 percent for mild incomplete paralysis or 20 percent for moderate incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8521-8530 (2017).  

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims except to the extent granted above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity from April 12, 2004 to September 10, 2013 is denied.

Entitlement to a disability rating of 20 percent, but no more, for radiculopathy of the left lower extremity is granted from September 11, 2013 to September 5, 2016, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity on and after September 6, 2016 is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


